DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 – 7 and 10 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 14, 2022.
Applicant's election with traverse of Invention I and Species A-1 (claims 1 – 3, 8, and 9) in the reply filed on June 14, 2022 is acknowledged.  The traversal is first on the ground(s) that the subject matter of Inventions I and II are sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining groups, and there is thus no serious burden placed on the examiner to examine the entire set of claims.  This is not found persuasive because a primary form of evidence of a burden on the examiner is a showing of separate classification of the distinct inventions. Such is the case here. The elected claims are classified in B23P 15/006, while the non-elected claims are classified in Y10T 29/49321. A search of the elected invention would not require a search of the non-elected inventions. Having to perform two separate, non-overlapping searches in a single application would indeed be a burden on the examiner. In reaching this conclusion, Examiner notes that the classification of the non-elected Invention II, Y10T 29/49321, was not searched by the Examiner when searching for the elected Invention I.
Applicant further argues that subject matter of Species A-1, A-2, A-3, A-4, and A-5 are sufficiently related such that there is no serious burden on the examiner to examine each of the Species. This is not found persuasive because a primary form of evidence of a burden on the examiner is a showing of inventive effort by the inventor(s). Such is the case here. Applicant’s Specification teaches that the subject matter of elected Species A-1 is a separate and distinct embodiment from the subject matter of non-elected Species A-2 – A-5 (paragraphs 30 – 34).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the blades and the vanes are turbine blades and turbine vanes.” It is unclear as to whether Applicant intends each of the ‘blades’ and ‘vanes’ to be ‘turbine blades’ and ‘turbine vanes,’ or whether Applicant intends to require the ‘blades’ be ‘turbine blades’ and the ‘vanes’ to be ‘turbine vanes.’ For the purposes of this Office Action, Examiner will interpret the claim as “wherein the blades are turbine blades and the vanes are turbine vanes.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dierksmeier (U.S. Patent Application Publication Number 2017/0363090) in view of Aggarwala (U.S. Patent Application Publication Number 2016/0130968, cited in IDS).
As to claim 1, Dierksmeier teaches a method of forming a rim seal between a rotor and a stator of a gas turbine engine (abstract), comprising: obtaining a rotor having a rotor disk rotatable about a longitudinal axis and having rotor blades protruding from rotor platforms (figure 1c, element 120 being the ‘rotor,’ element 123 being the ‘rotor disk,’ element 121 being the ‘rotor blades,’ and element 122 being the ‘rotor platforms’; page 2, paragraph 26), the rotor blades located radially outwardly of the rotor disk (figure 1c, elements 121 and 123; page 2, paragraph 26); obtaining a stator having vanes protruding from stator platforms (figure 1c, element 140 being the ‘stator,’ element 142 being the ‘vanes,’ and element 143 being the ‘stator platforms’; page 3, paragraph 29). Examiner recognizes that Dierksmeier teaches each of elements 122 and 143 as being a singular ‘ring’ (figure 1c, elements 122 and 143; pages 2 and 3, paragraphs 26 and 29), rather than a plurality of platforms. However, Examiner is reasonably interpreting Dierksmeier such that only the cross-section portions of elements 122 and 143 which are directly connected to the rotor blades and vanes constitute a ‘platform’ (figure 1c, elements 122, 143, 121, and 142; pages 2 and 3, paragraphs 26 and 29). Because Dierksmeier teaches that a plurality of blades and vanes are connected to elements 122 and 143 (pages 2 and 3, paragraphs 26 and 29), Dierksmeier reasonably teaches that rings 122 and 143 each comprise a plurality of ‘platforms.’ Dierksmeier further teaches moving the rotor and stator toward one another in an axial direction relative to the longitudinal axis (figure 1a, elements 120 and 140; page 3, paragraph 42); and further moving the rotor and stator toward one another in the axial direction to decrease an axial distance between ends of the stator platforms and bases of trenches defined by the rotor platforms (figure 1b, elements 120 and 140, see below; page 3, paragraph 42), the bases of the trenches located axially closer to an axial centerline plate of the rotor disk than are upstream and downstream faces of the rotor disk (figure 1c, elements 120 and 140, see below). Examiner recognizes that Dierksmeier teaches that steps of moving and further moving the rotor and stator toward one another comprises moving only the stator toward the rotor (figures 1a and 1b, elements 140 and 120; page 3, paragraph 43). However, it is the position of the Examiner that the limitations of the claim only require moving one of the rotor and stator such that the rotor and stator are moved toward each other. This interpretation is supported by Applicant’s Specification, which teaches only moving the stator toward the rotor during the steps of moving and further moving the rotor and stator toward each other (paragraph 34).

    PNG
    media_image1.png
    584
    874
    media_image1.png
    Greyscale

However, while Dierksmeier teaches moving the rotor and stator toward each other in an axial direction, Dierksmeier does not teach rotor flanges of the rotor platform axially overlapping stator flanges of the stator platform. Aggarwala teaches a gas turbine (abstract), comprising: a rotor having rotor blades protruding from rotor platforms (figure 2, element 102 being the ‘rotor,’ element 107 being the ‘rotor blades,’ and element 103 being the ‘rotor platforms’; page 3, paragraph 40); a stator having vanes protruding from stator platforms (figure 2, element 104 being the ‘stator,’ element 109 being the ‘vanes,’ and element 105 being the ‘stator platforms’; page 3, paragraph 40). Aggarwala further teaches the rotor and stator being axially located such that rotor flanges defined by the rotor platforms axially overlap stator flanges defined by the stator platforms (figure 2, element 106 being the ‘rotor flanges’ and element 116 being the ‘stator platforms’; page 3, paragraphs 41 and 42). It would have been obvious to one skilled in the art to move a rotor and stator toward one another in an axial direction relative to a longitudinal axis, as taught by Dierksmeier, until rotor flanges of the rotor platforms axially overlap stator flanges defined by the stator platforms, as taught by Aggarwala, because Aggarwala teaches that axially overlapping the rotor and stator flanges provides the benefit of holding a vortex of unwanted fluid flow, so as to purge the unwanted fluid flow (pages 1 – 3, paragraphs 6, 9, 19, and 41).
As to claim 2, Aggarwala teaches that an axial overlap distance between the stator platforms and the rotor platforms is greater than a radial gap distance between the rotor flanges and the stator flanges (figure 3, distance ‘C’ being the ‘axial overlap distance’ and vertical distance between top surface of 116 and bottom surface of element 106 being the ‘radial gap distance’).
As to claim 3, as the stator and rotor are moved toward one another, as taught by Dierksmeier in view of Aggarwala, there will be a point at which the axial overlap distance is equal to the radial gap distance. This is because, as explained above, the final position of the stator and rotor are such that the axial overlap distance is greater than the radial gap distance (Aggarwala, figure 3, distance ‘C’ being the ‘axial overlap distance’ and vertical distance between top surface of 116 and bottom surface of element 106 being the ‘radial gap distance’).
As to claim 8, Dierksmeier teaches that the blades are turbine blades and the vanes are turbine vanes (figure 1c, elements 121 and 142; pages 1 and 4, paragraphs 3 and 51).
As to claim 9, Aggarwala further teaches radially aligning the stator flanges with the trenches (figure 2, element 116 being the ‘stator flanges’ and element 113 being the ‘trenches’).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726